t c summary opinion united_states tax_court hugh t brown jr and kristi l brown petitioners v commissioner of internal revenue respondent docket no 225-01s filed date kelly abreu for petitioners james j posedel for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the issues for decision are whether petitioners’ gold mining activity was an activity engaged in for profit during and within the meaning of sec_183 and whether petitioners are entitled to deductions claimed on schedules c profit or loss from business for expenditures relating to their gold mining activity during and some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in redlands california when the petition was filed background during the years in issue hugh t brown jr petitioner worked as a civilian employee for the u s army corps of engineers his wife petitioner kristi l brown mrs brown was not employed outside the home during this time and listed her occupation as student on joint federal_income_tax returns for the years in issue petitioners’ three children were respectively and years of age at the time of trial date petitioner’s education after high school consisted of years of junior college courses petitioner served years in the u s army and he was discharged in between and petitioner worked as a field engineer for three different mining companies and frequently worked in underground tunnels and shafts in petitioner started his own business k l brown construction brown construction which provided general field engineering services to the mining industry and also installed street utilities during its 4-year existence brown construction employed as many a sec_25 people at a time most of brown construction’s clients were general prime contractors engaged in industrial mining of sand gravel and limestone through both above-ground surface mining and underground tunnel mining shafts in the early 1990s petitioner became interested in gold mining his previous mining experience did not involve gold through his research about the gold mining industry petitioner learned that many gold mining operations were discontinued during world war ii because of the war effort and remained abandoned after the war many of these mines were located in the deserts of southern california petitioner researched the production rates of some of the abandoned mines he concluded that with the modern technology now available and the higher price of gold since removal of the artificial dollar_figure per ounce price ceiling by minimizing labor costs a small enterprise might be able to operate some of the abandoned prewar mines profitably - in petitioner who lived with his family in west virginia accepted a job in california with his current employer the u s army corps of engineers petitioner accepted the job in part because of its proximity to many of the abandoned gold mines that he had learned about in his research petitioner hoped that his gold mining would eventually become so successful that he would not have to depend on an employer he moved with his family to california in and he began mining for gold in petitioner devoted a substantial amount of time to his gold mining activity each week during the years in issue he worked four 10-hour days for the u s army corp of engineers and devoted the remaining days of the week to gold mining typically on thursday evening he would pack his equipment into his truck and travel that night to a mining site in the desert as much a sec_150 miles from his home petitioner then would spend the next days mining for gold during the day and camping by himself at the mining site at night he returned home on sunday afternoons generally no one from his family accompanied him on these trips because his mining activity frequently led him to remote locations inaccessible by road petitioner devised and constructed equipment small enough to permit him to transport it on foot for considerable distances it was lightweight portable equipment that was a miniaturized version of more mainstream - equipment the machinery was operated by a small motorcycle battery and could be collapsed and put into a backpack it cost petitioner about dollar_figure to purchase the parts and peripheral devices petitioners’ revenue from gold mining activity during the years in issue came from two sources the sale of the gold itself at various trade shows that petitioner attended once or twice each year and the fees petitioner charged to people who occasionally accompanied him on guided tours on his weekend mining expeditions each source produced about half the total revenue of the gold mining activity during the years in issue in petitioner discontinued conducting guided tours of abandoned mines because of the inherent danger of gold mining and his potential liability if someone were to be injured from that point on in petitioner’s words he zeroed in on the mining and prospecting venture petitioners filed joint federal_income_tax returns for the years in issue with each tax_return they attached a schedule c for their gold mining activity which they called brown enterprises on the schedules c they reported the following income gross_receipts dollar_figure dollar_figure less cost_of_goods_sold gross_income expenses advertising dollar_figure dollar_figure car and truck expenses big_number big_number depreciation and sec_179 big_number big_number interest -q- legal and professional services office expense repairs and maintenance supplies big_number big_number travel -0- meals and entertainment utilities big_number other expenses big_number big_number total expenses big_number big_number total net losses big_number big_number ‘the other expenses claimed for were cont ed books and journals dollar_figure dues and subscription sec_72 licenses and permit sec_145 promotional items telephone uniforms and laundry the other expenses claimed for were dues and publications dollar_figure miscellaneou sec_50 parking postage etc printing tools sales and marketing promotional effort sec_422 petitioners actually reported total expenses of dollar_figure and total net losses of dollar_figure and the slight mathematical errors have been corrected respondent concedes that petitioners incurred and paid all of the expenses listed on their schedules c for brown enterprises during the years in issue respondent disallowed the schedule c losses on the ground that petitioners did not establish that their mining activity - constituted a bona_fide business venture entered into for profit under sec_183 and also because respondent did not concede that the undisputed expenditures were deductible business_expenses discussion sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 an activity_not_engaged_in_for_profit is any activity for which deductions are not allowable under sec_162 or under paragraph or of sec_212 sec_183 the profit_motive required by sec_183 is the same as the profit_motive required by sec_162 and sec_212 see 893_f2d_656 4th cir affg 91_tc_686 sec_1_183-2 income_tax regs - - to deduct expenses of an activity under either sec_162 or sec_212 and thus avoid the limitations of sec_183 a taxpayer must show that he or she engaged in or carried on the activity with an actual and honest objective of making a profit antonides v commissioner supra 90_tc_74 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide 91_tc_371 85_tc_557 sec_1_183-2 income_tax regs whether a taxpayer has a bona_fide profit objective is a question of fact to be resolved from all the surrounding facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors which should normally be taken into account in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the --- - taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is determinative 94_tc_41 sec_1_183-2 income_tax regs these factors are not all applicable or appropriate for every case 86_tc_360 in making our evaluation of the foregoing factors we may consider evidence from years subseguent to the years in issue to the extent it may create inferences regarding the existence of a profit_motive in the earlier years hillman v commissioner tcmemo_1999_255 citing hoyle v commissioner tcmemo_1994_592 and smith v commissioner t c memo -- - petitioner argues that he had an actual and honest objective to realize a profit from his mining activity during the years at issue so his deductions with respect to his mining activity should not be limited by sec_183 respondent contends that an analysis of the relevant objective factors reveals that petitioner lacked a bona_fide objective to make a profit applying the factor sec_1 the manner in which petitioner conducted the activity the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs generally if the activity in question is carried on in a manner substantially_similar to other activities of the same nature that are profitable a profit_motive may be indicated see sullivan v commissioner tcmemo_1998_367 affd without published opinion 202_f3d_264 5th cir sec_1_183-2 income_tax regs gold mining and other similar speculative activities are different from most other business activities because they generally produce no significant income until a find is made and then the income is earned in one lump sum in harrison v commissioner tcmemo_1996_509 we found that a taxpayer’s contemporaneous handwritten lists of expenses were sufficient records for his gold mining and treasure salvaging activity for purposes of sec_183 there after noting that the taxpayer’s record keeping left something to be desired we said the treasure hunting activity was different from petitioner’s other businesses different record keeping methods are therefore expected and lack of record keeping is not determinative of intent treasure hunting is not the type of business where thorough records of gains and losses are necessary to a successful operation cf farrell v commissioner tcmemo_1983_542 this type of activity is likely to generate only expenditures with no income until a find is made at which time the income will come in one lump sum id here as in the harrison case petitioner kept no formal set of books_and_records for his gold mining and prospecting activity he did not maintain a general ledger or a spreadsheet no financial statements ever were prepared except a balance_sheet prepared for petitioner’s meeting with an irs appeals officer petitioner did have a business plan but it was written in date long after the years in issue petitioner did not maintain a separate bank account for his gold mining activity petitioner’s record keeping consisted of the maintenance of separate folders for his expenses as he incurred each expense he put the receipt in the appropriate folder ‘the court treated the taxpayer’s gold mining and treasure salvaging operations as one activity for purposes of sec_183 the nonbusinesslike manner in which petitioner carried on his business would normally weigh against him in the determination of whether he had a bona_fide profit objective however as in the harrison case because of the speculative nature of petitioner’s business we view the manner in which he carried on his business as a neutral factor the expertise of petitioner or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with people who are expert in these practices may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs before he started his gold mining activity petitioner had more than years of work experience in the mining and quarrying industry although petitioner had never mined specifically for gold he had considerable knowledge of the mining process in general in the early 1990s petitioner began reading prospecting books and became interested in gold mining petitioner researched the history of abandoned gold mines in california analyzing their production rates at the time they were abandoned petitioner sought advice from local dealers of gold mining equipment he also built his own lightweight portable mining device that allowed him to travel long distances on foot to remote mining locations in the desert petitioner relied on both his own expertise about mining in general and his research concerning gold mining specifically petitioner did not seek professional advice on the business and economic aspects of gold mining we view his failure to seek such professional advice before commencing his gold mining activity as counterbalancing his significant experience in mining in general we therefore conclude that this factor is neutral petitioner’s time and effort devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects see daley v commissioner tcmemo_1996_259 sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may be evidence that the activity was engaged in for profit sec_1_183-2 income_tax regs both parties agree that petitioner devoted a significant amount of time and effort to his gold mining activity during the years in issue petitioner compressed a 40-hour workweek schedule into days because of this arrangement of his employment he was able to spend consecutive days each week mining for gold almost every weekend during the years in issue petitioner would leave his home on thursday evening and drive up to miles into the desert area of southern california to mine for gold this factor favors petitioners’ position the expectation that assets used in the activity may appreciate in value the term profit encompasses revenue from operations and appreciation in the value of assets such as land sec_1 b income_tax regs petitioner did not own any gold- bearing land or any mining claims and his equipment could only depreciate some equipment such as ropes and other climbing apparatus required frequent replacement for safety reasons in the absence of any property with substantial appreciation potential we do not consider this factor significant petitioner’s success in other entrepreneurial activities the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs after being employed as a field engineer by several companies over a 17-year period petitioner started his own business brown construction in brown construction provided general field engineering services to the mining -- - industry and also installed street utilities in petitioner terminated brown construction and obtained employment as a field engineer at another company petitioner attributed the short life of his business to the weak economy of the early 1990s in petitioner started a second activity brown enterprises the gold mining activity at issue petitioner’s unsuccessful business experience is not particularly helpful to us in determining whether petitioner engaged in gold mining for profit the two activities were fundamentally different brown construction provided consulting services to the mining industry and the installation of utilities in streets employing at any given time up to people brown enterprises on the other hand had no employees its entire operation consisted of petitioner’s prospecting for gold in the desert we conclude that this factor is neutral or slightly negative for petitioners since petitioner’s sole venture in business for himself although very different from the gold mining activity was not a success petitioners’ history of income or loss from the act ivity a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses -- - if not explainable as due to customary business risks or reverses may indicate that the activity is not being engaged in for profit sec_1_183-2 income_tax regs under sec_1_183-2 b income_tax regs there is less concern over losses in the initial stages of an activity a greater concern arises when unexplained losses have continued for an extended period see 72_tc_28 here petitioners’ losses from their gold mining activity steadily decreased each year until when petitioners reported their first profit from brown enterprises the profit loss history of brown enterprises is summarized as follows year profit loss dollar_figure big_number big_number big_number big_number the only tax returns of petitioners that were submitted into the record were for and and detailed financial information about other years is not available on this record consequently the cause of petitioners’ diminishing losses whether it be increased revenue or cost-cutting measures or both is unclear regardless of the cause petitioners’ progress from substantial losses to modest profitability is significant this factor favors petitioners the amount of occasional profits generated by the activity the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1 b income_tax regs an opportunity to earn a substantial ultimate profit ina highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id in this case petitioners’ losses from brown enterprises in comparison with its revenues during the years in issue are substantial for and petitioners reported total expenses of dollar_figure and dollar_figure respectively and gross_income of dollar_figure and dollar_figure respectively we have recognized in prior cases that a gold mining enterprise is speculative and may take years to realize a profit but that it also presents an opportunity to earn substantial profits see tinnell v commissioner tcmemo_2001_106 the record in this case shows that petitioner entered upon his mining activity with the hope that by operating on a very small scale he could minimize expenses and achieve modest profitability he also anticipated that if he found any significant amount of gold he would file a claim and sell it to a mining company for development petitioner entered this activity with the belief -- - that if a significant amount of gold were found the return would be so great that any past accumulated expenses would be recouped and a substantial profit would be realized see sec_1_183-2 income_tax regs it may be found that an investor in a wildcat oil well who incurs very substantial expenditures is in the venture for profit even though the expectation of a profit might be considered unreasonable the possibility of a speculative profit becomes less speculative when a taxpayer shows he actually realized a profit in years subsequent to those at issue see hillman v commissioner tcmemo_1999_255 hoyle v commissioner tcmemo_1994_592 here petitioner’s efforts to bring his gold mining activity to profitability were succeeding his net losses from brown enterprises decreased each year until when he reported a small profit his uninterrupted path to profitability supports the conclusion that he had a bona_fide profit objective during the years in issue petitioners’ financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit sec_1 b income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate a lack of profit objective especially if there are personal or recreational elements involved the browns are not wealthy people during the years in issue petitioner reported wages of dollar_figure and dollar_figure respectively while mrs brown did not work for compensation their only source_of_income was petitioner’s wages although petitioners were able to offset the full amount of the losses from their gold mining activity against mr brown’s wages the resulting tax benefits to petitioners were not very substantial this activity was not a tax_shelter this factor favors petitioners elements of personal pleasure or recreation the presence of personal or recreational elements in carrying on an activity may indicate that the activity is not engaged in for profit on the other hand a profit objective may be indicated where an activity lacks any appeal other than profit sec_1_183-2 income_tax regs at trial no significant testimony or evidence was presented about any personal pleasure or recreational aspects of gold mining that petitioner may have enjoyed nearly every week during the years in issue petitioner sacrificed his entire weekend with his family to travel alone into the deserts of southern california to mine for gold family members rarely accompanied him also the risks of injury petitioner faced on - - his mining expeditions were substantial ina recent consideration of mining for gold and precious metals in the southwestern united_states this court found that such gold mining is an extremely laborious activity that requires substantial time energy and financial support mining also entails numerous health risks including heat prostration in the summer months silicosis and cyanide poisoning tinnell v commissioner supra in light of the hardships and serious dangers involved we are convinced that any personal pleasure or recreational aspects that petitioner might have enjoyed while mining for gold were secondary moreover some component of personal pleasure does not negate a bona_fide profit objective a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prereguisite to deductibility ‘success in business is largely obtained by pleasurable interest therein ’ 59_tc_312 quoting 282_f_38 2d cir see also sec_1_183-2 income_tax regs this factor favors petitioners’ position conclusion in this case we are satisfied that despite the substantial losses over an extended period during the years in issue petitioners had a bona_fide profit objective this conclusion is far from unique see 72_tc_659 --- - net losses in of years 72_tc_28 net losses in of years hoyle v commissioner tcmemo_1994_592 net losses in of years gold mining especially is an activity in which sustained losses are not unusual see tinnell v commissioner supra finding the requisite profit objective in gold mining activity although the taxpayer had no income from mining during the first years of the activity and losses in of the subsequent years here petitioner has made a major commitment of his time energy and resources in hopes of locating a valuable mining claim on property that was mined and abandoned long ago he goes prospecting in the inhospitable desert of southern california days out of month after month and leaves his family behind to be able to do this he works 10-hour days days each week he has studied mining in which he already had a background and has devised lightweight equipment that enables him to venture beyond where vehicles can go periodically he peddles gold nuggets at fairs petitioner seeks and in our judgment sincerely hopes to find and establish a claim that is rich enough to sell to a mining company for exploitation he seeks royalties from such exploitation we would not voluntarily endure the privations petitioner endures or spend our time and resources as he has we doubt that his business plan is reasonable but on this record and after -- - listening to petitioner’s testimony we are convinced that he had an actual and honest objective of making a profit from his gold mining activity the evidence in this case simply does not support any other conclusion we hold that petitioners’ gold mining activity during the years in issue was an activity engaged in for profit within the meaning of sec_183 the parties have stipulated that petitioners actually expended the amounts claimed as deductions on schedules c of their and tax returns respondent disputes whether the amounts in question were expended for the claimed purposes petitioner testified that he expended the funds in the amounts and for the purposes listed on the tax returns respondent cross-examined him without noticeable success we consider petitioner’s testimony on this subject credible the deductions claimed are reasonable we sustain petitioners on this issue of substantiation reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioners
